[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: THE DEFENDANT'S MOTION FOR ARTICULATION (135)
The defendant's motion was granted to allow for a hearing which was held on January 4, 1999.
The defendant's motion raises four issues which are addressed as follows: CT Page 558
1. Withdrawn by defendant.
2. The relief requested by the defendant is denied.
3. Withdrawn by defendant.
4. The $2000.00 ordered paid by the defendant to the plaintiff is a part of the property division, sometimes referred to as lump sum alimony. It is not periodic alimony. It is not tax deductible by the defendant nor is it income to the plaintiff.
Sura sponte, the plaintiff's birth name of Johnson is ordered restored.
HARRIGAN, J.